      Case 1:20-cv-04942-AJN-RWL Document 40
                                          39 Filed 11/20/20 Page 1 of 2




                                  JOSHUA NESSEN, ESQ.
                                 The Maddox Law Firm, LLC
                                        125 Elm Street
                                    New Canaan, CT 06840
                                  Telephone: (203) 972-5851
                                   Facsimile: (203) 972-5886
                           Email: joshua.nessen@mmaddoxlaw.com
                              maddoxteam@mmaddoxlaw.com
                                                                                       11/20/20
November 20, 2020

VIA ECF

Honorable Judge Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007
                             Re: Shixu Bai v. Tegs Management, LLC, Grand Market
                             International Corporation, Serge Bauer, P.C., and Serge Bauer
                             1:20-cv-04942 (AJN)(RWL)
                             (Motion for 2-day extension to file First Amended Complaint)

Dear Judge Nathan:

    On behalf of Plaintiff, we write with the consent of all Defendants’ Counsel to request a
two-day extension of the time to serve and file Plaintiff’s First Amended Complaint in this
matter, from Monday November 23 to Wednesday November 25, 2020.                  SO ORDERED.

    Thank you for consideration of this request.
                                                                                       11/20/20
                                      Respectfully Yours,

                                       /s/ Joshua Nessen
                                      Joshua Nessen, Esq.
                                      The Maddox Law Firm, LLC
                                      Attorneys for Plaintiff Shixu Bai


Cc: Arthur Rosenberg, Esq.
    Gregg D. Weinstock, Esq.
      Case 1:20-cv-04942-AJN-RWL Document 40
                                          39 Filed 11/20/20 Page 2 of 2



JOSHUA NESSEN, ESQ.
The Maddox Law Firm, LLC
125 Elm Street
New Canaan, CT 06840
Telephone: (203) 972-5851
Facsimile: (203) 972-5886
Email: joshua.nessen@mmaddoxlaw.com
maddoxteam@mmaddoxlaw.com


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 X
SHIXU BAI,
                                                           Civil Action No. 1:20-cv-04942
                       Plaintiff,
                                                                  (AJN)(RWL)
          -against –


TEGS MANAGEMENT, LLC,
GRAND MARKET INTERNATIONAL CORP.,
SERGE BAUER, P.C., and SERGE BAUER,

                       Defendants.
                                                 X


                                    CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Letter Motion from Joshua Nessen, Esq. to

United States District Judge Alison J. Nathan, dated November 20, 2020, has been served on

Defendants by sending it to their attorneys via ECF and E-mail to Arosenberg@kanekessler.com

and G.Weinstock@vbpnplaw.com on this 20th day of November 2020.



Dated: November 20, 2020                             By:       /s/ Joshua Nessen
      New Canaan, CT                                          Joshua Nessen, Esq.
                                                              The Maddox Law Firm
